Citation Nr: 1533051	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-19 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than November 16, 2009, for the grant of an increased 100 percent rating for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	David Lugo-Mariani, Attorney


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1966 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows the Veteran's complete records of private psychiatric treatment from the period under consideration have not been associated with the Veteran's claims file.  In a September 2004 VA authorization form, he indicated he had been receiving treatment from Dr. Fernando Cabrera for four months.  VA received an August 2004 psychiatric evaluation report from Dr. Cabrera, Jr. in September 2004, but it does not appear the complete treatment records have been sought.  An April 2005 VA examination report indicates the Veteran reported he was receiving treatment from Dr. Cabrera.  A February 2009 VA examination report indicates he received treatment from Dr. Cabrera and was referred for VA treatment in April 2008.  Additionally, in an October 2009 VA authorization form, the Veteran indicated he began receiving from another private physician, Dr. Walter Pagan Agostini, in October 2009.  The RO requested the Veteran's treatment records from Dr. Pagan.  No records were received directly from Dr. Pagan's office.  Instead, a November 2009 evaluation report, prepared by Dr. Pagan, was provided by the Veteran's attorney.  The complete treatment records from Dr. Pagan have not been received by VA.  As records from this period not already associated with the claims folder could contain pertinent information, a remand to obtain such outstanding records is necessary.  


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all medical providers from whom he has sought treatment for his service-connected generalized anxiety disorder prior to November 16, 2009, and complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified (specifically from Dr. Cabrera, Jr. and Dr. Agostini).  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to an earlier effective date for the grant of an increased 100 percent rating for generalized anxiety disorder.  If the benefit sought is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




